IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,474 & AP-75,475


EX PARTE RENITA FAY ROBERTS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F01-22937-J & F01-56964-J IN THE CRIMINAL DISTRICT

 COURT NO. 3 FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
possession of more than four ounces of marihuana and was sentenced to imprisonment for eight
years after she was found to be a habitual offender.  Her convictions were affirmed, Roberts v. State,
Nos. 05-04-329-CR and 05-04-330-CR (Tex. App. - Dallas, delivered April 4, 2005, no pet.).
	Applicant contends that she was denied an opportunity to file timely petitions for
discretionary review because her counsel failed to timely notify her that her appeal had been
affirmed.  The trial court has entered findings of fact and conclusions of law that notice of the
affirmance was not timely sent to Applicant because her counsel did not receive that notice from the
Court of Appeals until after the mandate had issued.  We find, therefore, that Applicant is entitled
to an opportunity to file out-of-time petitions for discretionary review of the judgments of the Dallas
Court of Appeals in Cause Nos. 05-04-329-CR and 05-04-330-CR that affirmed her convictions
in Case Nos. F01-22937-J & F01-56964-J from the Criminal District Court Number 3 of Dallas
County, Texas.  Ex parte Riley,   S.W.3d   (Tex. Crim. App. No. AP-75,185, delivered June 7,
2006).  Applicant shall file her petitions for discretionary review with the Dallas Court of Appeals
within 30 days of the date on which this Court's mandate issues.

Delivered: July 26, 2006
Do not publish